COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        DJ Christopher Lowe v. The State of Texas

Appellate case number:      01-14-00158-CR

Trial court case number:    10-DCR-055397

Trial court:                400th Judicial District Court of Fort Bend County

       Appellant’s court-appointed counsel filed a brief on December 18, 2014,
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On January 8, 2015, because appellant’s
counsel failed to file a motion to withdraw and the notice required with his Anders brief,
we ordered counsel to send the required letter and file the motion and notice within 15
days of the date of that order. On January 20, 2015, appellant, acting pro se, has filed the
form motion requesting access to a copy of the record to prepare a response to counsel’s
brief and requesting a 30-day extension of time to file his pro se Anders brief response.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion requesting the record and order the trial court clerk, no later
than 10 days from the date of this order, to provide a copy of the record, including the
clerk’s record, the reporter’s record, and any supplemental records, to the pro se
appellant. The trial court clerk shall further certify to this Court, within 15 days of the
date of this order, the date upon which delivery of the record to the appellant is made.
      Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court

Date: January 27, 2015